           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

PHILADELPHIA INDEMNITY                 *
INSURANCE COMPANY
P.O. Box 950                           *
One Bala Plaza, Suite 100
Bala Cynwyd, PA 19004                  *

and                                    *

ESSENTIAL BRANDS, INC.                 *    Civil Action No.: 20-cv-00669-RDB
3415 Box Hill Corporate Center Drive
Abingdon, MD 21009                     *

and                                    *

KIDDIE ACADEMY DOMESTIC                *
 FRANCHISING, LLC
3415 Box Hill Corporate Center Drive   *
Abingdon, MD 21009
                                       *
         Plaintiffs
                                       *
v.
                                       *
MARKEL INSURANCE COMPANY
4521 Highwoods Parkway                 *
Glen Allen, VA 23060
                                       *
Serve:
                                       *
Maryland Insurance Administration
200 St. Paul Place, Suite 2700         *
Baltimore, MD 21202
                                       *
and
                                       *
KA BROADWAY, LLC d/b/a KIDDIE
 ACADEMY PEARLAND EAST                 *
2201 Bayou Cove Lane
League City, TX 77573                  *
           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 2 of 22



Serve:                                      *
Jason Michael White, Resident Agent
2201 Bayou Cove Lane                        *
League City, TX 77573
                                            *
and
                                *
BULLOCK’S BRIGHT BEGINNINGS, LLC
2108 Bayou Cove Lane            *
League City, TX 77573
                                *
Serve:
Cory Bullock, Resident Agent    *
2108 Bayou Cove Lane
League City, TX 77573           *

and                                         *

CORY BULLOCK
2108 Bayou Cove Lane
League City, TX 77573                       *

and                                         *

SUMMER BULLOCK                              *
2108 Bayou Cove Lane
League City, TX 77573                       *

       Defendants                           *

*      *       *      *      *      *       *       *      *      *      *       *      *

                   AMENDED COMPLAINT FOR BREACH OF CONTRACT
                         AND DECLARATORY JUDGMENT

       Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. § 2201,

Plaintiffs Philadelphia Indemnity Insurance Company, Essential Brands, Inc., and Kiddie

Academy Domestic Franchising, LLC (collectively referred to as “Plaintiffs”) bring this suit for

Declaratory Judgment against Defendants Markel Insurance Company and KA Broadway, LLC,



                                                2
            Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 3 of 22



d/b/a Kiddie Academy Pearland East, Bullock’s Bright Beginnings, LLC, Cory Bullock, and

Summer Bullock and state as follows:

                                             PARTIES

       1.       Philadelphia Indemnity Insurance Company (“PIIC”) is an insurance company

organized and existing in the Commonwealth of Pennsylvania.

       2.       Essential Brands, Inc. (“Essential”) is a Delaware corporation with its principal

place of business in the State of Maryland. Essential is the parent of Kiddie Academy Domestic

Franchising, LLC.

       3.       Kiddie Academy Domestic Franchising, LLC (“KADF”) is a Delaware limited

liability company with its principal place of business in the State of Maryland.

       4.       Markel Insurance Company (“Markel”) is an insurance company organized and

existing in the Commonwealth of Virginia.

       5.       KA Broadway, LLC, d/b/a Kiddie Academy Pearland East (“KA Broadway”) is a

limited liability company organized and existing in the State of Texas.

       6.       Bullocks Bright Beginnings, LLC (“Bullocks”) is a limited liability company

organized and existing in the State of Texas.

       7.       Cory Bullock (“Mr. Bullock”) is an individual resident of the State of Texas.

       8.       Summer Bullock (“Ms. Bullock”) is an individual resident of the State of Texas.

                                 JURISDICTION AND VENUE

       9.       Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction because the amount in

controversy exceeds $75,000 and the parties have complete diversity of citizenship.




                                                 3
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 4 of 22



       10.     Pursuant to 28 U.S.C. § 2201, the matter in controversy involves a declaration of

the rights, duties, and obligations of the parties under insurance policies and other contracts.

       11.     This Court is the proper venue for this dispute pursuant to Paragraph 27.2 of the

Franchise Agreements between KADF and KA Broadway and between KADF and Bullocks/Mr.

Bullock/Ms. Bullock which state, “The parties agree that any cause of action by either party

against the other must be filed in the United States District Court for the District of Maryland or

the Circuit Court for Harford County, State of Maryland, and the parties and all personal

guarantors hereof do hereby waive all questions of personal and subject matter jurisdiction or

venue for the purpose of carrying out this provision….”

                          FACTS REGARDING PRIOR LITIGATION

The Lewis Case/KA Broadway, LLC

       12.     On or about November 7, 2013, KADF and KA Broadway entered into a

Franchise Agreement under which KADF granted KA Broadway the right to operate a Kiddie

Academy Child Care Learning Center in Pearland, Texas.

       13.     Paragraph 14 of the Franchise Agreement required KA Broadway to procure:

                   14.2.1 Comprehensive general liability insurance, including,
               without limitation, personal injury, premises liability, errors and
               omissions, products/completed operations, fire and contractual
               liability in the amount of One Million Dollars ($1,000,000) per
               occurrence and Two Million Dollars ($2,000,000) in the aggregate.

                  14.2.2 Teachers’ professional liability insurance in the amount
               of One Million Dollars ($1,000,000) per occurrence and Two
               Million Dollars ($2,000,000) in the aggregate, separate and apart
               from the comprehensive general liability insurance limits.

                  14.2.9 Umbrella liability insurance (commonly referred to as
               excess liability insurance) in the amount of no less than Three

                                                 4
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 5 of 22



              Million Dollars ($3,000,000) per occurrence and Three Million
              Dollars ($3,000,000) in the aggregate.

       14.    Paragraph 21 of the Franchise Agreement provides:

              21. INDEPENDENT CONTRACTOR; INDEMNIFICATION

                  21.2 Indemnification

                  Nothing in this Agreement authorizes Franchisee to make any
              contract, agreement, warranty or representation on Franchisor’s
              behalf, or to incur any debt or other obligation in Franchisor’s
              name. Franchisor will in no event assume liability for, or be
              deemed liable under this Agreement as a result of any such action
              by Franchisee; nor will Franchisor be liable by reason of any act or
              omission of Franchisee in its conduct in operating the Franchised
              Business or for any claim or judgment arising from the operation
              of the Franchised Business. Franchisee will indemnify and hold
              Franchisor and Franchisor’s members, managers, officers,
              directors and employees harmless against and from any and all
              claims arising either directly or indirectly from, as a result of, or in
              connection with the operation of the Franchised Business, as well
              as the costs, including attorneys’ fees, of defending against them.
              This provision and all of its parts shall survive the termination or
              expiration of this Agreement.

       15.    On or about October 27, 2017, Robert Lewis, Individually and as Next Friend of

the Minor, K. L., filed a lawsuit in the District Court of Brazoria County, Texas against KA

Broadway, Essential, and KADF arising out of an incident which occurred on June 19, 2017 (the

“Incident”). Such lawsuit was styled Robert Lewis, et al. v. KA Broadway, LLC, et al., Cause No.

93954-CV (the “Underlying Lewis Litigation”).

The McNeel Case/Bullocks Bright Beginnings, LLC

       16.    On or about March 12, 2007, KADF and Mr. and Ms. Bullock entered into a

Franchise Agreement under which KADF granted Mr. and Ms. Bullock the right to operate a

Kiddie Academy Child Care Learning Center in League City, Texas.

                                                 5
           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 6 of 22



       17.     Paragraph 14 of the Franchise Agreement required Mr. and Ms. Bullock to

procure:

                   14.2(a) Comprehensive general liability insurance, including
               personal injury, errors and omissions, products/completed
               operations, contractual liability, teachers professional liability,
               sexual abuse and molestation and products liability, as well as
               comprehensive automobile liability coverage for both owned and
               non-owned vehicles, and property damage liability coverage, in
               the amount of Two Million Dollars ($2,000,000) per occurrence
               and Three Million Dollars ($3,000,000) in the aggregate.

       18.     Paragraph 20.3 of the Franchise Agreement provides:

                  Indemnification

                   It is understood that nothing in this Agreement authorizes
               Franchisee to make any contract, agreement, warranty or
               representation on Franchisor’s behalf, or to incur any debt or other
               obligation in Franchisor’s name. Franchisor will in no event
               assume liability for, or be deemed liable under this Agreement as
               a result of any such action; nor will Franchisor be liable by reason
               of any act or omission of Franchisee in its conduct in operating the
               Franchised Business or for any claim or judgment arising from the
               operation of the Franchised Business against Franchisee or
               Franchisor. Franchisee will indemnify and hold Franchisor and
               Franchisor’s members, managers, officers, directors and
               employees harmless against any and all claims arising directly or
               indirectly from, as a result of, or in connection with Franchisee’s
               operation of the Franchised Business, as well as the costs,
               including attorneys’ fees, of defending against them. This
               provision and all of its parts shall survive the termination or
               expiration of this Agreement.

       19.     On or about October 17, 2018, Jared and Lindsey McNeel, Individually and as

Natural Representatives of the Estate of S.M.M., filed a lawsuit in the District Court of

Galveston County, Texas against Kiddie Academy International, Inc., Bullocks Bright

Beginnings, LLC, Cory Bullock and Summer Bullock, d/b/a Kiddie Academy of League City,



                                                6
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 7 of 22



arising out of an incident which occurred on August 27, 2018 (the “Incident”). Such lawsuit was

styled Jared McNeel, et al. v. Kiddie Academy International, Inc., et al., Case No. 18-CV-1455 (the

“Underlying McNeel State Litigation”). A First Amended Complaint added Essential Brands,

Inc. to the case as a defendant. On February 20, 2019, Plaintiffs served their Third Amended

Petition, omitting co-Defendants, Kiddie Academy International, Inc. and Essential Brands, Inc.

from the pleading and effectively dismissing them from the suit.

       20.     The McNeel Plaintiffs reached a settlement agreement with Bullocks and Mr. and

Ms. Bullock in the Underlying State Litigation and that case was dismissed. Because the

remaining defendants were now completely diverse from the Plaintiffs, the case was removed

to the U.S. District Court for the Southern District of Texas and through further amendments

made claims against Kiddie Academy International, Inc., Essential Brands, Inc., and Kiddie

Academy Domestic Franchising, LLC, in a case styled Jared McNeel, et al. v. Kiddie Academy

International, Inc., et al., Case No. 19-cv-178 (the “Underlying McNeel Federal Litigation”).

                                    THE MARKEL POLICIES

       21.     At the time of the incident involved in the Underlying Lewis Litigation, Markel

issued a Commercial General Liability Policy of insurance to KA Broadway, Policy No.

CCP20027298, with effective dates of December 16, 2016 to December 16, 2017, and with limits

of liability of $1,000,000 in general liability coverage and $1,000,000 in professional liability

coverage (the “Markel CGL Policy”).

       22.     The Markel CGL Policy provides in relevant part as follows:

                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM

               SECTION I – COVERAGES

                                                 7
Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 8 of 22



    COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
    LIABILITY

    1. Insuring Agreement
       a. We will pay those sums that the insured becomes legally
          obligated to pay as damages because of “bodily injury” or
          “property damage” to which this insurance applies.

                            *       *      *

    SECTION IV       –   COMMERCIAL            GENERAL    LIABILITY
    CONDITIONS

    4. Other Insurance
       If other valid and collectible insurance is available to the
       insured for a loss we cover under Coverages A or B of this
       Coverage Part, our obligations are limited as follows:

       a. Primary Insurance

           This insurance is primary except when Paragraph b. below
           applies. …

                            *       *      *

          TEXAS PROFESSIONAL LIABILITY COVERAGE

    This endorsement modifies insurance provided under the
    following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

    The following changes apply only to the coverage provided by
    this endorsement.
    A. The following is added to Section I – Coverages:

       MISCELLANEOUS PROFESSIONAL LIABILITY

       1. Insuring Agreement

           a. We will pay those sums that the insured becomes
              legally obligated to pay as “damages” because of injury
              arising out of a “wrongful act” of the insured or of any

                                    8
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 9 of 22



                         other person for whose acts the insured is legally liable,
                         to which this insurance applies. …
                      b. This insurance applies to injury only if:
                         (1) The injury is caused by a “wrongful act” that takes
                             place in the “coverage territory”;
                         (2) The injury occurs during the policy period; and
                         (3) Prior to the policy period, no insured listed under
                             Paragraph 1. of Section II – Who Is An Insured and
                             no “employee” authorized by you to give or
                             received notice of a “wrongful act” or claim, knew
                             that the injury had occurred, in whole or in part. …

                                         *       *      *

               D. Section III – Limits of Insurance is replaced by the following:

                   LIMITS OF INSURANCE
                   4. The limits of insurance provided by this endorsement are
                      in addition to the limits of insurance provided by the
                      Commercial General Liability Coverage Form.

                                         *       *      *

               F. The following are added to the Definitions section:

                   “Wrongful act” means any actual or alleged negligent act,
                   error or omission in the rendering or failure to render
                   professional services to others out of your operations,
                   including the furnishing of food, beverages, medications or
                   appliances in connection with those operations.

       23.     At the time of the incident involved in the Underlying Lewis Litigation, Markel

also issued an Umbrella Liability Policy of insurance to KA Broadway, Policy No.

CCU20027298, with effective dates of December 16, 2016 to December 16, 2017, and with limits

of liability of $3,000,000 (the “Markel Umbrella Policy”).

       24.     Essential and KADF are Additional Insureds under both Markel Policies.




                                                 9
        Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 10 of 22



       25.    At the time of the incident involved in the Underlying McNeel State Litigation

and Underlying McNeel Federal Litigation, Markel issued a Commercial General Liability

Policy of insurance to Bullocks, Policy No. CCG20015989-05, with effective dates of July 21, 2018

to July 21, 2019, and with limits of liability of $1,000,000 in general liability coverage and

$1,000,000 in professional liability coverage (the “Markel CGL Policy”).

       26.    The Markel CGL Policy provides in relevant part as follows:

                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM

              SECTION I – COVERAGES
              COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
              LIABILITY

              1. Insuring Agreement
                 a. We will pay those sums that the insured becomes legally
                    obligated to pay as damages because of “bodily injury” or
                    “property damage” to which this insurance applies.

                                        *       *      *

              SECTION IV         –   COMMERCIAL            GENERAL    LIABILITY
              CONDITIONS

              4. Other Insurance
                 If other valid and collectible insurance is available to the
                 insured for a loss we cover under Coverages A or B of this
                 Coverage Part, our obligations are limited as follows:

                  a. Primary Insurance

                      This insurance is primary except when Paragraph b. below
                      applies. …

                                        *       *      *

                      TEXAS PROFESSIONAL LIABILITY COVERAGE




                                               10
Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 11 of 22



    This endorsement modifies insurance provided under the
    following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

    The following changes apply only to the coverage provided by
    this endorsement.
    A. The following is added to Section I – Coverages:

       MISCELLANEOUS PROFESSIONAL LIABILITY

       1. Insuring Agreement

           a. We will pay those sums that the insured becomes
              legally obligated to pay as “damages” because of injury
              arising out of a “wrongful act” of the insured or of any
              other person for whose acts the insured is legally liable,
              to which this insurance applies. …
           b. This insurance applies to injury only if:
              (1) The injury is caused by a “wrongful act” that takes
                  place in the “coverage territory”;
              (2) The injury occurs during the policy period; and
              (3) Prior to the policy period, no insured listed under
                  Paragraph 1. of Section II – Who Is An Insured and
                  no “employee” authorized by you to give or
                  received notice of a “wrongful act” or claim, knew
                  that the injury had occurred, in whole or in part. …

                              *      *       *

    D. Section III – Limits of Insurance is replaced by the following:

       LIMITS OF INSURANCE
       4. The limits of insurance provided by this endorsement are
          in addition to the limits of insurance provided by the
          Commercial General Liability Coverage Form.

                              *      *       *

    F. The following are added to the Definitions section:

       “Wrongful act” means any actual or alleged negligent act,
       error or omission in the rendering or failure to render

                                     11
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 12 of 22



                   professional services to others out of your operations,
                   including the furnishing of food, beverages, medications or
                   appliances in connection with those operations.

       27.     Essential and KADF are Additional Insureds under the Markel Policies.




                                       THE PIIC POLICIES

       28.     At the time of the incident involved in the Underlying Lewis Litigation, PIIC

issued a Commercial General Liability Policy of insurance to Essential and KADF, Policy No.

PHPK1592227, with effective dates of December 31, 2016 to December 31, 2017, and with limits

of liability of $1,000,000 (the “PIIC CGL Policy”).

       29.     At the time of the Underlying Lewis Litigation, PIIC issued also a Commercial

Umbrella Liability Policy of insurance to Essential and KADF, Policy No. PHUB567838, with

effective dates of December 31, 2016 to December 31, 2017, and with limits of liability of

$10,000,000 (the “PIIC Umbrella Policy”).

       30.     At the time of the incident involved in the Underlying McNeel State and Federal

Litigations, PIIC issued a Commercial General Liability Policy of insurance to Essential and

KADF, Policy No. PHPK1757163, with effective dates of December 31, 2017 to December 31,

2018, and with limits of liability of $1,000,000 (the “PIIC CGL Policy”).

       31.     At the time of the Underlying McNeel State and Federal Litigations, PIIC issued

also a Commercial Umbrella Liability Policy of insurance to Essential and KADF, Policy No.

PHUB612780, with effective dates of December 31, 2017 to December 31, 2018, and with limits of

liability of $10,000,000 (the “PIIC Umbrella Policy”).

                         SETTLEMENT OF THE LEWIS LITIGATION

                                                 12
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 13 of 22



       32.     On or about September 5, 2019, KA Broadway, Essential, and KADF agreed to

settle the Underlying Lewis Litigation by paying a total sum of $6,000,000 to Mr. Lewis.

       33.     To achieve that settlement, KA Broadway’s insurer, Markel, contributed

$4,000,000 towards the settlement on behalf of KA Broadway, while PIIC contributed $2,000,000

on behalf of Essential and KADF.

       34.     Specifically, Markel contributed $1,000,000 in professional liability coverage from

the Markel CGL Policy and the $3,000,000 policy limits from the Markel Umbrella Policy.

Markel did not contribute any of the limits of the general liability coverage from the Markel

CGL Policy.

       35.     PIIC contributed $1,000,000 in general liability coverage from the PIIC CGL

Policy and $1,000,000 from the PIIC Umbrella Policy.

       36.     A dispute has arisen regarding the amounts the insurers were obligated to

contribute to the settlement of the Lewis Litigation.

       37.     Plaintiffs contend that Markel failed to exhaust its policy limits under the CGL

which was primary to all other policies.

       38.     Specifically, Plaintiffs contend that Markel was required to contribute both

$1,000,000 in professional liability coverage and $1,000,000 in general liability coverage from the

Markel CGL Policy.

       39.     If Markel had contributed a total of $5,000,000 towards the settlement, as

Plaintiffs contend it was obligated to, PIIC would not have had to contribute $1,000,000 from

the PIIC Umbrella Policy.




                                                13
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 14 of 22



       40.     The Markel CGL Policy provides “The limits of insurance provided by this

[Texas Professional Liability Coverage] endorsement are in addition to the limits of insurance

provided by the Commercial General Liability Coverage Form.” See TEXAS PROFESSIONAL

LIABILITY COVERAGE ENDORSEMENT, D. Limits of Insurance, 4.

       41.     Markel disputes that it is obligated under the Markel CGL Policy to contribute

$1,000,000 in general liability coverage towards the settlement of the Lewis Litigation.

       42.     There exists an actual, justiciable controversy as to whether Markel is obligated

under the Markel CGL Policy to contribute $1,000,000 in general liability coverage towards the

settlement.

       43.     KA Broadway failed to meet its contractual obligation to Essential and KADF to

provide $2,000,000 in primary general liability and professional liability coverage to settle the

Lewis Litigation.

                SETTLEMENT EFFORTS REGARDING THE McNEEL LITIGATION

       44.     On or about January 17, 2020, a mediation was held in the McNeel Federal

Litigation. Essential, KADF, and PIIC requested that Bullocks, Mr. and Ms. Bullock, and Markel

attend the mediation and contribute to settlement of the claims in accordance with the terms of

the Franchise Agreement and the Markel Policy.

       45.     Bullocks, Mr. and Ms. Bullock, and Markel all refused to attend the mediation

and the McNeel Federal Litigation was not settled and remains ongoing.

       46.     Markel has asserted that it has exhausted its Policy limits when it settled the

McNeel State Litigation with a contribution of $1,000,000 in general liability coverage from the

Markel CGL Policy.

                                                14
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 15 of 22



       47.     Markel did not contribute any of the limits of the professional liability coverage

from the Markel CGL Policy to settle the McNeel State Litigation.

       48.     A dispute has arisen regarding the amounts the insurers are obligated to

contribute to the settlement of the McNeel Federal Litigation.

       49.     Plaintiffs contend that Markel failed to exhaust its policy limits under the CGL

which was primary to all other policies.

       50.     Specifically, Plaintiffs contend that Markel was required to contribute both

$1,000,000 in professional liability coverage and $1,000,000 in general liability coverage from the

Markel CGL Policy.

       51.     The Markel CGL Policy provides “The limits of insurance provided by this

[Texas Professional Liability Coverage] endorsement are in addition to the limits of insurance

provided by the Commercial General Liability Coverage Form.” See TEXAS PROFESSIONAL

LIABILITY COVERAGE ENDORSEMENT, D. Limits of Insurance, 4.

       52.     Markel disputes that it is obligated under the Markel CGL Policy to contribute

$1,000,000 in professional liability coverage towards the settlement of the McNeel Federal

Litigation.

       53.     There exists an actual, justiciable controversy as to whether Markel is obligated

under the Markel CGL Policy to contribute $1,000,000 in professional liability coverage towards

the settlement of the McNeel Federal Litigation.

       54.     Bullocks, and Mr. and Ms. Bullock failed to meet their contractual obligation to

Essential and KADF to provide $2,000,000 in primary general liability and professional liability

coverage to settle the McNeel Federal Litigation.

                                                15
           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 16 of 22




                                            COUNT I
         Declaratory Judgment - Markel is obligated under the Markel CGL Policies
 to contribute $1,000,000 in general liability coverage and $1,000,000 in professional liability
           coverage towards the settlements of cases against Essential and KADF.

          55.   Plaintiffs specifically incorporate all of the above allegations as if set forth fully

herein.

          56.   The Markel CGL Policies provide: “We will pay those sums that the insured

becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property damage’ to

which this insurance applies.” See COMMERCIAL GENERAL LIABILITY COVERAGE FORM,

SECTION I – COVERAGES, COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE

LIABILITY, 1. Insuring Agreement.

          57.   The Markel CGL Policies provide: “If other valid and collectible insurance is

available to the insured for a loss we cover under Coverages A or B of this Coverage Part, our

obligations are limited as follows: a. Primary Insurance. This insurance is primary except when

Paragraph b. below applies.” See COMMERCIAL GENERAL LIABILITY COVERAGE FORM,

SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS, 4. Other Insurance, a.

Primary Insurance.

          58.   None of the conditions of Paragraph b. applies to change the status of the Markel

CGL Policies as primary.

          59.   The Markel CGL Policies provide: “The limits of insurance provided by this

[Texas Professional Liability Coverage] endorsement are in addition to the limits of insurance




                                                  16
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 17 of 22



provided by the Commercial General Liability Coverage Form.” See TEXAS PROFESSIONAL

LIABILITY COVERAGE ENDORSEMENT, D. Limits of Insurance, 4.

       60.     This Markel policies require that both the professional liability coverage limits

and the commercial general liability coverage limits should have been paid in settlement of both

the Lewis Litigation and the McNeel Federal Litigation.

       WHEREFORE, Plaintiffs Philadelphia Indemnity Insurance Company, Essential Brands,

Inc., and Kiddie Academy Domestic Franchising, LLC request this Honorable Court enter

judgment in their favor and against Defendants Markel Insurance Company, KA Broadway,

LLC, d/b/a Kiddie Academy Pearland East, Bullock’s Bright Beginnings, LLC, Cory Bullock, and

Summer Bullock and declare the following:

               a)     That both the professional liability coverage and general liability

coverage limits of the Markel CGL Policies must be paid in settlement of the Lewis Litigation

and the McNeel Federal Litigation;

               b)     That Markel was obligated to contribute a total sum of $2,000,000 from

the Markel CGL Policy towards the settlement of the Lewis Litigation;

               c)     That Markel was obligated to contribute a total sum of $5,000,000 from

the Markel CGL and Umbrella Policies towards the settlement of the Lewis Litigation;

               d)     That Markel is obligated to contribute $1,000,000 from the Markel CGL

Policy towards the settlement of the McNeel Federal Litigation;

               e)     That PIIC was only obligated to contribute $1,000,000 towards the

settlement of the Lewis Litigation;




                                               17
           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 18 of 22



                  f)     That Markel shall, for the Lewis Litigation, pay $1,000,000 to PIIC

representing the commercial general liability coverage limits of the Markel CGL Policy;

                  g)     That PIIC is not obligated to contribute to settlement of the McNeel

Federal Litigation until and unless Markel pays $1,000,000 representing the professional liability

coverage limits of the Markel CGL Policy; and

                  f)     Such other and further relief as the Court deems appropriate.

                                           COUNT II
                Essential and KADF vs. KA Broadway – Contractual Indemnification

          61.     Plaintiffs specifically incorporate all of the above allegations as if set forth fully

herein.

          62.     Paragraph 21.2 of the Franchise Agreement provides “Franchisee will indemnify

and hold Franchisor and Franchisor’s members, managers, officers, directors and employees

harmless against and from any and all claims arising either directly or indirectly from, as a

result of, or in connection with the operation of the Franchised Business, as well as the costs,

including attorneys’ fees, of defending against them.”

          63.     Essential and KADF paid $2,000,000 to settle the Underlying Litigation.

          64.     Pursuant to the Franchise Agreement, Essential and KADF are entitled to

indemnification from KA Broadway for the amounts paid to settle the Underlying Litigation.

          65.     KA Broadway has breached its obligation of contractual indemnification by not

fully indemnifying Essential and KADF for the amounts incurred to settle the Underlying

Litigation.




                                                    18
           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 19 of 22



          66.    WHEREFORE, Plaintiffs Essential Brands, Inc. and Kiddie Academy Domestic

Franchising, LLC request this Honorable Court enter judgment in their favor and against

Defendant KA Broadway, LLC, d/b/a Kiddie Academy Pearland East in the amount of

$2,000,000 together with pre and post judgment interest, costs and such other relief as this Court

deems appropriate.

                                          COUNT III
                Essential and KADF vs. Bullocks, Cory Bullock, Summer Bullock –
                                 Contractual Indemnification

          67.    Plaintiffs specifically incorporate all of the above allegations as if set forth fully

herein.

          68.    Paragraph 20.3 of the Franchise Agreement provides “Franchisee will indemnify

and hold Franchisor and Franchisor’s members, managers, officers, directors and employees

harmless against any and all claims arising directly or indirectly from, as a result of, or in

connection with Franchisee’s operation of the Franchised Business, as well as the costs,

including attorneys’ fees, of defending against them.”

          69.    Essential and KADF have incurred fees and costs in defense of the McNeel

Federal Litigation and may incur costs in payment of settlement or judgment in that case.

          70.    Pursuant to the Franchise Agreement, Essential and KADF are entitled to

indemnification from Bullocks and Mr. and Ms. Bullock for the costs incurred in defense of the

McNeel Federal Litigation and any amounts paid to settle that case.

          71.    Bullocks and Mr. and Ms. Bullock have breached their obligation of contractual

indemnification by not fully indemnifying Essential and KADF for the amounts incurred in the

McNeel Federal Litigation.

                                                  19
           Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 20 of 22



          72.   WHEREFORE, Plaintiffs Essential Brands, Inc. and Kiddie Academy Domestic

Franchising, LLC request this Honorable Court enter judgment in their favor and against

Defendants Bullocks and Mr. and Ms. Bullock in an amount to be proven by evidence together

with pre and post judgment interest, costs and such other relief as this Court deems

appropriate.

                                         COUNT IV
                         PIIC v. KA Broadway – Equitable Subrogation

          73.   Plaintiffs specifically incorporate all of the above allegations as if set forth fully

herein.

          74.   KA Broadway, as the owner and operator of a childcare facility charged with the

responsibility of the well-being of children such as the Minor, K.L., was under a duty to exercise

a high degree of care for the safety and welfare of children in its facility.

          75.   KA Broadway breached that duty of care on June 19, 2017, when the Minor

suffered personal injury at KA Broadway’s childcare facility.

          76.   As a result of KA Broadway’s negligence, PIIC made payment on behalf of its

insureds, Essential and KADF, in the amount of $2,000,000 towards the settlement of the

Underlying Litigation in accordance with the terms and conditions of the PIIC Policy.

          77.   By virtue of the payment made on behalf of its insureds, and in accordance with

the terms and conditions of the PIIC Policy, PIIC is legally, equitably, and contractually

subrogated to the rights of its insureds to the extent of such payment.

          78.   WHEREFORE, Plaintiff Philadelphia Indemnity Insurance Company requests

this Honorable Court enter judgment in its favor and against Defendant KA Broadway, LLC,



                                                  20
            Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 21 of 22



d/b/a Kiddie Academy Pearland East in the amount of $2,000,000 together with pre and post

judgment interest, costs and such other relief as this Court deems appropriate.




                                               COUNT IV
                PIIC v. Bullocks, Cory Bullock, Summer Bullock – Equitable Subrogation

          79.       Plaintiffs specifically incorporate all of the above allegations as if set forth fully

herein.

          80.       Bullocks and Mr. and Ms. Bullock, as the owner and operator of a childcare

facility charged with the responsibility of the well-being of children such as the Minor, S.M.M.,

was under a duty to exercise a high degree of care for the safety and welfare of children in its

facility.

          81.       KA Broadway breached that duty of care on August 27, 2018, when the Minor

suffered personal injury and death at Bullocks’ childcare facility.

          82.       As a result of Bullocks’ negligence, PIIC has made payment on behalf of its

insureds, Essential and KADF, for costs and attorneys’ fees in defense of the McNeel Federal

Litigation in accordance with the terms and conditions of the PIIC Policy.

          83.       By virtue of the payment made on behalf of its insureds, and in accordance with

the terms and conditions of the PIIC Policy, PIIC is legally, equitably, and contractually

subrogated to the rights of its insureds to the extent of such payment.

          84.       WHEREFORE, Plaintiff Philadelphia Indemnity Insurance Company requests

this Honorable Court enter judgment in its favor and against Defendants Bullocks and Mr. and




                                                      21
         Case 1:20-cv-00669-RDB Document 5 Filed 03/19/20 Page 22 of 22



Ms. Bullock in an amount to be proven by evidence together with pre and post judgment

interest, costs and such other relief as this Court deems appropriate.




                                      /s/ Margaret Fonshell Ward
                                      Margaret Fonshell Ward (04586)
                                      Alicia D. Stewart (29742)
                                      DOWNS WARD BENDER HAUPTMANN & HERZOG, P.A.
                                      Executive Plaza III, Suite 400
                                      11350 McCormick Road
                                      Hunt Valley, Maryland 21031
                                      Phone: 410-584-2800
                                      Fax: 410-584-2020
                                      mward@downs-ward.com
                                      adstewart@downs-ward.com
                                      Attorneys for Plaintiffs
                                       Philadelphia Indemnity Insurance Company,
                                       Essential Brands, Inc., and
                                       Kiddie Academy Domestic Franchising, LLC




                                                22
